Dismissed and Memorandum Opinion filed November 29, 2018.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00799-CV

                        MNJ GROUP, INC., Appellant

                                       V.
      OMAR'S FINANCIAL SERVICES, INC.; OMAR'S FINANCIAL
        CONSULTANT'S, INC.; AND OMAR OMAR, Appellees

                   On Appeal from the 215th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2016-84872A

                MEMORANDUM                     OPINION


      This is an attempted appeal from a judgment signed April 17, 2018. Appellant
filed a timely motion for new trial on May 17, 2018. Appellant’s notice of appeal
was filed September 7, 2018.

      Appellant MNJ Group, Inc. filed suit on December 9, 2016, against Car Stereo
of Texas, Inc., Texas Electronics & Car Sales, Inc., Nabeel Arafat, Adam Arafat,
Kelly Arafat, Omar’s Financial Services, Inc., Omar’s Financial Consultants, Inc.,
and Omar Omar. On April 21, 2017, appellees Omar’s Financial Services, Inc.,
Omar’s Financial Consultants, and Omar Omar moved for summary judgment. On
April 17, 2018, the trial court signed a “Final Judgment for Defendants, Omar’s
Financial Services, Inc., Omar’s Financial Consultants, Inc., and Omar Omar.” On
the same day the trial court signed a severance order in which it severed MNJ Group,
Inc.’s claims against Omar’s Financial Services, Inc., Omar’s Financial Consultants,
Inc., and Omar Omar into a new case with the cause number 2016-84872A (the
“severed case”). On July 10, 2018, the trial court signed an order granting nonsuit of
the remaining defendants in cause number 2016-84872 (the “main case”).

      On September 7, 2018, appellant filed notices of appeal in both the severed
case and the main case. This court docketed the severed case as appellant cause
number 14-18-00799-CV, and the main case as appellate cause number 14-18-
00805-CV.

      Appellant’s notice of appeal in cause number 14-18-00799-CV was due July
16, 2018 and was not filed timely. When an appellant has filed a timely post-
judgment motion, the notice of appeal must be filed within 90 days after the date the
judgment is signed. See Tex. R. App. P. 26.1(a).

      On October 12, 2018, this court notified all parties of the court’s intention to
dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a). In response,
appellant filed a motion to consolidate the appeals and a motion to extend the time
to file the notice of appeal in this appeal. Appellees then filed a motion to dismiss
the appeal.

      A motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by Texas Rule
of Appellate Procedure 26.1, but within the 15-day grace period provided by Texas
                                          2
Rule of Appellate Procedure 26.3 for filing a motion for extension of time. See
Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the predecessor to
Rule 26). Appellant’s notice of appeal was not filed within the 15-day grace period
provided by Rule 26.3. Therefore, appellant’s motion to extend time to file the notice
of appeal in cause number 14-18-00799-CV is denied as untimely.

      In its motion to consolidate appeals, appellant asks this court to consolidate
this appeal with the appeal of the main case in cause number 14-18-00805-CV.
Appellant argues that the cases are related because both appeals address the same
award of attorney’s fees sanctions. Because we lack jurisdiction over cause number
14-18-00799-CV, we lack jurisdiction over appellant’s motion to consolidate
appeals. See Madeksho v. Abraham, Watkins, Nichols & Friend, 112 S.W.3d 679,
695 (Tex. App.—Houston [14th Dist.] 2003, pet. denied) (court cannot act if it lacks
jurisdiction). We therefore dismiss the motion to consolidate for lack of jurisdiction.

      Appellees’ motion to dismiss is granted, and the appeal is dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Donovan.




                                          3